DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0010983. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
The preliminary amendment dated 7/22/2019 has been received and will be entered.
Claim(s) 34-42 is/are pending.
Claim(s) 42 is/are currently amended.
Claim(s) 1-33 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



I. Claim(s) 34-36 and 38-42 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2010/0272891 to Malecki, et al.

The publication date and the different inventorship serve as the basis for application of the reference under 102(a). 
With respect to Claim 34, this claim requires “transporting at least a portion of a spoolable length substrate along a substrate path that comprises at least two CNS growth zones and at least one intermediate zone disposed therebetween.” Malecki teaches a spoolable length substrate that continually passes (i.e. is transported) through at least two CNS growth zones with one intermediate zone disposed inbetween. See generally (Malecki 2: [0020] et seq., “Fig. 1”). Multiple growth zones are taught. (Malecki 3: [0025], “Fig. 4”). Any number of “zones” that could be construed as an “intermediate zone” in view of (S. 2: [0034]) are taught. (Malecki 2: [0020]-[0021] – discussion of multiple zones; 2: [0018], “Fig. 4” – gas diffuser 136; 3: [0026], “Fig. 4” – feed gas inlets 112 and area surrounding, as depicted in Fig. 4).
Claim 34 further requires “heating at least the CNS growth zones.”  Heating is taught. See e.g. (Malecki 2: [0018]) (heaters, pre-heaters, etc.). 
Claim 34 further requires “passing a feed gas through at least the CNS growth zones.” A feed gas is passed through the growth zones. See e.g. (Malecki 1: [0009]) (“at least one feed gas inlet in fluid communication with the carbon nanotube growth zone”). 
As to Claim 35, at least feed gas inlet 112 is understood as being at a lower temperature, owing to the distance from the various heaters. (Malecki 3: [0026], “Fig. 4”). 
As to Claim 36, a feed gas inlet is taught. (Malecki 3: [0026], “Fig. 4”).
As to Claim 38, the linespeeds are taught. (Malecki 2: [0022]).
As to Claim 39, the substrates are coated with catalyst. (Malecki 2-3: [0024])
As to Claim 40, CNS are grown. (Malecki passim – note numerous mentions of CNTs).
As to Claim 41, preheating the feed gas is taught. (Malecki 2: [0018], “Fig. 3”). 
As to Claim 42, this reads on multiple substrates passing through the reactor. Malecki teaches this. (Malecki 4: [0033]; “Fig. 4”). 

II. Claim(s) 34-37 and 39-42 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2011/0100955 to Pushparaj, et al. 

With respect to Claim 34, this claim requires “transporting at least a portion of a spoolable length substrate along a substrate path that comprises at least two CNS growth zones and at least one intermediate zone disposed therebetween.” Pushparaj teaches transporting what is construed as a spoolable length substrate (Pushparaj 4: [0061], passim) through multiple CNS growth zones (Pushpararaj 6: [0079] et seq., “Figs. 2-3”) with any number of “zones” that can be construed as “intermediate.” (Pushparaj 6: [0079] – various chambers 302, 304, 306, etc.; 8: [0089] – chambers coupled to one another).  
Claim 34 further requires “heating at least the CNS growth zones.”  Heating of the zones is taught. See e.g. (Pushparaj 6: [0077]). 
Claim 34 further requires “passing a feed gas through at least the CNS growth zones.” A feed gas is supplied. See e.g. (Pushparaj 6: [0078]). 
As to Claim 35, as understood, Pushparaj teaches forming nanotubes in one “zone.” (Pushparaj ). This can occur at, e.g. 1400-1800°C, with a substrate temperature of less than 500 °C. (Pushparaj 6: [0077]). Then, in subsequent “zones,” other operations can be carried out at lower temperatures, for example 1000-2100°C, with substrate temperatures between 300-450°C. (Pushparaj 12: [0108]). This is interpreted as lower than the growth zones. 
As to Claim 36, the intermediate zone (Purshparaj 9: [0096] – chambers/zones) can have a feed gas inlet. (Pushpraj 10: [0103] – showerhead 516). 
As to Claim 37, a hot filament is taught. (Pushparaj 8: [0089] – hot-wire). A voltage or bias – interpreted as an electric field – is also taught. (Pushparaj 11: [0105]). 
As to Claim 39, catalysts are taught. (Pushparaj 10: [0101]).
As to Claim 40, graphitic nanofilaments – interpreted as CNSs – are grown. (Pushparaj 11: [0105]).  
As to Claim 41, the feed gas is heated, at least by the resistive wire. (Pushparaj 12: [0109], “Fig. 11”).
As to Claim 42, the substrates are transported. (Pushparaj 6: [0079 et seq., “Fig. 3”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I. Claim(s) 34-36 and 38-42 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0272891 to Malecki, et al.

	The discussion accompanying anticipation “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
II. Claim(s) 34-42 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0272891 to Malecki, et al. in view of:
(i) Zhang, et al., Electric-field-directed growth of aligned single-walled carbon nanotubes, Appl. Phys. Lett. 2001; 79: 3155-3157 (hereinafter “Zhang at __”). 

The discussions accompanying anticipation “Rejection I” and obviousness “Rejection I” above are incorporated herein by reference. 
As to Claim 37, to the extent Malecki may not teach, e.g. application of an electric field, this difference does not impart patentability. Zhang teaches application of an electric field facilitates control of the direction of growth of the nanotubes. See e.g. (Zhang “Abstract”). One would be motivate to utilize an electric field to “prevent randomization of nanotube orientation by thermal fluctuations and gas flows.” Id. 

III. Claim(s) 34-42 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0100955 to Pushparaj, et al.

The discussion accompanying anticipation “Rejection II” above is incorporated herein by reference. 
As to Claim 34, to the extent Pushparaj can be characterized as not teaching CNS growth zones (no such concession is made), Pushparaj teaches:
While in the embodiment illustrated in FIG. 3, has six chambers, this is not intended to be limiting as to the scope of the invention, since any number of chambers may be provided depending on the number of processes and the required equipment for each process.

(Pushparaj 7: [0079]). Pushparaj clearly teaches that the chambers/zones can be selected depending on the number of processes to be carried out. Selection of a second CNS growth zone is an obvious expedient to design a particular composite, and reflects application of known techniques to achieve predictable results. MPEP 2143. 
As to Claim 38, to the extent Pushparaj may not teach the linespeed, Pushparaj teaches “In continuous systems, the speed of the conveyors 322 are maintained to provide the correct residence time within the chamber 302…” (Pushparaj 10: [0102]). This is understood as a result-effective relationship, optimization of which does not impart patentability. MPEP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736